FOR IMMEDIATE RELEASE CPI AEROSTRUCTURESCOMPLETES PUBLIC OFFERING Edgewood, N.Y. (June 13, 2012) – CPI Aerostructures, Inc. (“CPI Aero”) (NYSE MKT: CVU) announced today that it closed the previously announced underwritten public offering of 1,305,000 shares of its common stock at a price to the public of $12.00 per share.Of these shares, selling shareholders sold 305,000 shares of common stock and CPI Aero sold 1,000,000 shares of common stock. CPI Aero’s gross proceeds of the offering were $12 million and its net proceeds, after deducting the underwriters’ discounts and commissions and estimated offering expenses payable by CPI Aero, were approximately $11.2 million.CPI Aero anticipates using the net proceeds of the offering to fund working capital and for other general corporate purposes and to pay down its revolving loan from Sovereign Bank as required under its credit facility with the bank.CPI Aero did not receive any proceeds from the shares of common stock sold by selling shareholders. CPI Aero did, however, receive $348,500 as the exercise price with respect to shares offered by a selling shareholder that were acquired by this selling shareholder upon exercise of options in connection with the offering. Roth Capital Partners acted as the sole book-running manager of the offering.EarlyBirdCapital, Inc. and Noble Financial Capital Markets acted as co-managers. The shares were offered and sold pursuant to a prospectus supplement and accompanying prospectus, forming a part of the effective shelf registration statement (File No. 333-181056), declared effective by the Securities and Exchange Commission on May 11, 2012. This press release shall not constitute an offer to sell, or the solicitation of an offer to buy, the shares of common stock. Neither CPI Aero nor the selling stockholders will sell any of the shares of common stock and has been advised by the underwriters that neither they nor their affiliates will sell any of the shares of common stock in any state or other jurisdiction in which such offer, solicitation or sale would be unlawful prior to the registration or qualification under the securities laws of any such state or jurisdiction.Any offer will be made only by means of a prospectus, including a prospectus supplement, forming a part of the effective registration statement. Copies of the final prospectus supplement together with the accompanying prospectus can be obtained at the SEC’s website at http://www.sec.gov or from Roth Capital Partners, LLC at 888 San Clemente Drive, Newport Beach, CA 92660. About CPI Aero CPI Aero is engaged in the contract production of structural aircraft parts for leading prime defense contractors, the U.S. Air Force, and other branches of the armed forces. CPI Aero also acts as a subcontractor to prime aircraft manufacturers in the production of commercial aircraft parts. In conjunction with its assembly operations, CPI Aero provides engineering, technical and program management services. Safe Harbor Statement This press release contains forward-looking information. Readers are cautioned not to place undue reliance on any such forward-looking statements, each of which speaks only as of the date made. Such statements are subject to certain risks and uncertainties which are disclosed in CPI Aero’s SEC reports, including the Form 10-K for the year ended December 31, 2011, and the Form 10-Q for the quarter ended March 31, 2012. These risks and uncertainties could cause actual results to differ materially from those currently anticipated or projected. CPI Aero is a registered trademark of CPI Aerostructures, Inc. Contact Vincent Palazzolo Investor Relations Counsel Chief Financial Officer The Equity Group Inc. CPI Aero Lena Cati212/836-9611 631/586-5200 Linda Latman212/836-9609 www.cpiaero.com www.theequitygroup.com
